NOTE: ThiS order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE MORGAN STANLEY, MORGAN STANLEY &
CO. INCORPORATED, J.P. MORGAN CHASE & CO.,
J.P. MORGAN SECURITIES, INC., J.P. MORGAN
CLEARING CORP., CREDIT SUISSE HOLDINGS
(USA), INC., CREDIT SUISSE SECURITIES (USA)
LLC, THE GOLDMAN SACHS GROUP, INC.,
GOLDMAN SACHS & CO., GOLDMAN SACHS
EXECUTION & CLEARING LP, SWS GROUP, INC.,
AND SOUTHWEST SECURITIES, INQ.,
Petitioners_
Misce11ane0us D0cket N0. 962
On Petiti0n for Writ of Mandamus to the United
States Dis1;rict C0urt for the EaStern DiStrict of Texas in
case n0. 09-CV-0326, Judge Le0nard Davisf.
IN RE BATS TRADING, INC. (ALSO KNOWN AS BATS
EXCHANGE, INC.), THE NASDAQ OMX GROUP, INC.,
NASDAQ OMX PHLX, INC., INTERNATIONAL
SECURITIES EXCHANGE, LLC, CHICAGO BOARD
OPTIONS EXCHANGE, INCORPORATED, NYSE
EURONEXT, NYSE ARCA, INC., NYSE AMEX, LLC,
SECURITIES INDUSTRY AUTOMATION

IN RE MORGAN STANLEY 2
CORPORATION, OPTIONS PRICE REPORTING
AUTHORITY, BOSTON OPTIONS EXCHANGE
GROUP, LLC, CME GROUP, INC., BOARD OF
TRADE OF THE CITY OF CHICAGO, INC., AND NEW
YORK MERCANTILE EXCHANGE, INC.,
Petitioners.
Misce11aneous Docket No. 964
On Petiti0n for Writ of Mandarnus to the United
States District Court for the Eastern District of Texas in
case nos. 09-CV-0327, Judge leonard DaviS. '
IN RE THOMSON REUTERS CORPORATION,
FACTSET RESEARCH SYSTEMS INC.,
BLOOMBERG L.P. AND INTERACTIVE DATA
CORPORATION,
Petitioners.
MiScel1aneous Docke1; No. 967
On Petition for Writ of Mandamus to the United
StateS District Court for the Eastern District of TeXas in
case no. 6:09-CV-00333, Judge Leonard Davis.
ORDER
Realtirne Data, LLC submits a petition for rehearing
and rehearing en banc.

3
of the date of filing of this order.
Upon consideration thereof,
IT IS ORDERED THATZ
IN RE MORGAN STANLEY
The petitioners are directed to respond within 14 days
JUN 23 2011
CC'
S
Date
Danie1A. DeVito, Esq.
Robert A. Cote, Jr., Esq.
Keith J. Grady, Esq.
Scott F. Partridge, Esq.
Rick L- Rambo, Esq.
FoR THE COURT
/s/ J an Horba1y
J an Horbaly
C]erk
' FELED
U.S. 0
`£I+i5]lfEf)r;9r§AAPP
EALS FOR
David R. Francescani, Esq. LmRCW
Michae1M. Murray, Esq. JUN 23 2011
Lynn E. Rzonca, Esq.
J ames H. Sha1ek, Esq. _|ANHgRBN_y
Benjamin W. Hattenbach, Esq. CL[|}(
Constance S. Huttner, Esq.
John M. DiMatteo, Esq.
Brian E. Moran, Esq.